DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 3/7/2022 have been fully considered and are persuasive, the rejection has been updated to address the newly amended limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (U.S. Pub #2016/0147109), in view of Prushinsky et al (U.S. Pub #2013/0169515), in view of Kang et al (U.S. Pub #2015/0340640).
With respect to claim 1, Yamazaki teaches a display device, comprising: 
a display panel (Fig. 20) including a first surface, a second surface opposite to the first surface, and an outermost side surface; 
a first film (Fig. 20, 100) beneath the first surface of the display panel; and 
a second film (Fig. 20, 300) on the second surface of the display panel.;

Yamazaki does not teach 
a polarizing film on the second surface of the display panel.
Prushinsky teaches a display panel, wherein a first and/or second film (Figs. 1 and 2, layers 100 and 300) on the surface of the display panel is a polarizing film (Paragraph 84); wherein polarizing film 300 is on the second surface of the display panel.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the second film 300 of Yamazaki as a polarizing film as taught by Prushinsky in order to provide polarization of light in emission directions (Paragraph 84).
Yamazaki and Prushinsky, does not teach that the first film includes a first burr adjacent to an outmost side surface of the first film.
Kang teaches a display device comprising a film, wherein the film includes a burr (Fig. 4C, 161 and Paragraph 88-89).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a burr adjacent to an outermost side surface of the first film of Yamazaki as taught by Kang in order to improve the rigidity of the film (Paragraph 88-89).  Note that Yamazaki teaches that the first film 100 can be formed from a metal (Paragraph 205), similar to the film of Kang which includes the burr.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki, Prushinksy, and Kang, in view of Sakamoto et al (U.S. Pub #2015/0340661).
With respect to claim 11, Yamazaki does not teach that one of the outermost side surface of the display panel, the outermost side surface of the first film, and the side surface of the polarizing film has a curvature.
Sakamoto teaches that one of the side surface of a display panel, the side surface of a support film, and the side surface of a polarizing film has a curvature (Fig. 6, 40). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the second surface of Yamazaki with a curved surface as taught by Sakamoto in order to avoid damaging the structure during the separation process (Paragraph 100).

Allowable Subject Matter
Claims 13, 14, 16, 17, and 19-27 are allowed.
Claims 2, 3, 5, 7-10, 12, 28, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826